 

Exhibit 10.1

 

IGM Biosciences, Inc.

2019 EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated effective July 30, 2020)

1.Purpose.  The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions.  The Company intends for the Plan to have two
components: a component that is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code (the “423 Component”) and a
component that is not intended to qualify as an “employee stock purchase plan”
under Section 423 of the Code (the “Non-423 Component”).  The provisions of the
423 Component, accordingly, will be construed so as to extend and limit Plan
participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code.  An option to purchase shares of Common
Stock under the Non-423 Component will be granted pursuant to rules, procedures,
or sub-plans adopted by the Administrator designed to achieve tax, securities
laws, or other objectives for Eligible Employees and the Company.  Except as
otherwise provided herein, the Non-423 Component will operate and be
administered in the same manner as the 423 Component.  

2.Definitions.

(a)“Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.

(b)“Affiliate” means any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.

(c)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any non‑U.S. country
or jurisdiction where options are, or will be, granted under the Plan.

(d)“Board” means the Board of Directors of the Company.

(e)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control.  Further, if the stockholders of the Company
immediately before such change in ownership continue to retain immediately after
the change in ownership, in substantially the same proportions as their
ownership of shares of the Company’s voting stock immediately prior to the
change in ownership, direct or indirect beneficial ownership of 50% or more of
the total voting power of the stock of the Company or of the ultimate parent
entity of the Company, such event shall not be considered a Change in Control
under this subsection (i). For this purpose, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company, as the case may be, either directly or through one or more subsidiary
corporations or other business entities; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any 12‑month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this subsection (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

 

--------------------------------------------------------------------------------

 

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12)‑month period ending on the date of the most recent acquisition by
such Person) assets from the Company that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection, the following will not
constitute a change in the ownership of a substantial portion of the Company’s
assets: (A) a transfer to an entity that is controlled by the Company’s
stockholders immediately after the transfer, or (B) a transfer of assets by the
Company to: (1) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock, (2) an entity,
50% or more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (3) a Person, that owns, directly or indirectly, 50%
or more of the total value or voting power of all the outstanding stock of the
Company, or (4) an entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final U.S. Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(f)“Code” means the U.S. Internal Revenue Code of 1986, as amended.  Reference
to a specific section of the Code will include such section, any valid
regulation or other official applicable guidance promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(g)“Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.

(h)“Common Stock” means the common stock of the Company.

(i)“Company” means IGM Biosciences, Inc., a Delaware corporation, or any
successor thereto.

(j)“Compensation” includes an Eligible Employee’s base straight time gross
earnings but excludes payments for incentive compensation, bonuses, payments for
overtime and shift premium, equity compensation income and other similar
compensation. The Administrator, in its discretion, may, on a uniform and
nondiscriminatory basis, establish a different definition of Compensation for a
subsequent Offering Period.

(k)“Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan.

(l)“Designated Company” means any Subsidiary or Affiliate that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.  For purposes of the 423 Component, only
the Company and its Subsidiaries may be Designated Companies, provided, however
that at any given time, a Subsidiary that is a Designated Company under the 423
Component will not be a Designated Company under the Non‑423 Component.  

(m)“Director” means a member of the Board.

 

--------------------------------------------------------------------------------

 

(n)“Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least 20 hours per week and more than 5 months in any calendar
year by the Employer, or any lesser number of hours per week and/or number of
months in any calendar year established by the Administrator (if required under
Applicable Laws) for purposes of any separate Offering or the Non-423
Component.  For purposes of the Plan, the employment relationship will be
treated as continuing intact while the individual is on sick leave or other
leave of absence that the Employer approves or is legally protected under
Applicable Laws.  Where the period of leave exceeds 3 months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated 3 months
and 1 day following the commencement of such leave.  The Administrator, in its
discretion, from time to time may, prior to an Enrollment Date for all options
to be granted on such Enrollment Date in an Offering, determine (for each
Offering under the 423 Component on a uniform and nondiscriminatory basis or as
otherwise permitted by Treasury Regulation Section 1.423‑2) that the definition
of Eligible Employee will or will not include an individual if he or she: (i)
has not completed at least 2 years of service since his or her last hire date
(or such lesser period of time as may be determined by the Administrator in its
discretion), (ii) customarily works not more than 20 hours per week (or such
lesser period of time as may be determined by the Administrator in its
discretion), (iii) customarily works not more than 5 months per calendar year
(or such lesser period of time as may be determined by the Administrator in its
discretion), (iv) is a highly compensated employee within the meaning of Section
414(q) of the Code, or (v) is a highly compensated employee within the meaning
of Section 414(q) of the Code with compensation above a certain level or is an
officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each Offering
under the 423 Component in an identical manner to all highly compensated
individuals of the Employer whose Eligible Employees are participating in that
Offering.  Each exclusion will be applied with respect to an Offering under the
423 Component in a manner complying with U.S. Treasury Regulation
Section 1.423‑2(e)(2)(ii).  Such exclusions may be applied with respect to an
Offering under the Non-423 Component without regard to the limitations of U.S.
Treasury Regulation Section 1.423‑2.

(o)“Employer” means the employer of the applicable Eligible Employee(s).

(p)“Enrollment Date” means the first Trading Day of an Offering Period.

(q)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(r)“Exercise Date” means the last Trading Day of the Purchase
Period.  Notwithstanding the foregoing, in the event that an Offering Period is
terminated prior to its expiration pursuant to Section 20(a), the Administrator,
in its sole discretion, may determine that any Purchase Period also terminating
under such Offering Period will terminate without options being exercised on the
Exercise Date that otherwise would have occurred on the last Trading Day of such
Purchase Period.

(s)“Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows:

(i)For purposes of the Enrollment Date of the first Offering Period under the
Plan, the Fair Market Value will be the initial price to the public as set forth
in the final prospectus included within the Registration Statement.

(ii)For all other purposes, the Fair Market Value will be the closing sales
price for Common Stock as quoted on any established stock exchange or national
market system (including without limitation the New York Stock Exchange, Nasdaq
Global Select Market, the Nasdaq Global Market or the Nasdaq Capital Market of
The Nasdaq Stock Market) on which the Common Stock is listed on the date of
determination (or the closing bid, if no sales were reported), as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable.  If the determination date for the Fair Market Value occurs on a
non-trading day (i.e., a weekend or holiday), the Fair Market Value will be such
price on the immediately preceding trading day, unless otherwise determined by
the Administrator.  In the absence of an established market for the Common
Stock, the Fair Market Value thereof will be determined in good faith by the
Administrator.  

 

--------------------------------------------------------------------------------

 

The determination of fair market value for purposes of tax withholding may be
made in the Administrator’s discretion subject to Applicable Laws and is not
required to be consistent with the determination of Fair Market Value for other
purposes.

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator; or

(iv)For purposes of the Enrollment Date of the first Offering Period under the
Plan, the Fair Market Value will be the initial price to the public as set forth
in the final prospectus included within the Registration Statement.

(t)“Fiscal Year” means the fiscal year of the Company.

(u)“New Exercise Date” means a new Exercise Date if the Administrator shortens
any Offering Period then in progress.

(v)“Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4.  For purposes of
the Plan, the Administrator may designate separate Offerings under the Plan (the
terms of which need not be identical) in which Eligible Employees of one or more
Employers will participate, even if the dates of the applicable Offering Periods
of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering.  To the extent permitted by U.S. Treasury
Regulation Section 1.423‑2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Section 1.423‑2(a)(2) and (a)(3).  

(w)“Offering Periods” means the consecutive periods of approximately six
(6) months during which an option granted pursuant to the Plan may be exercised,
commencing on the first Trading Day on or after May 15th  and November 15th of
each year and terminating on the last Trading Day on or before May 15th  and
November 15th, approximately six (6) months later; provided, however, that the
first Offering Period under the Plan will commence with the first Trading Day on
or after the date on which the Securities and Exchange Commission declares the
Company’s Registration Statement effective and will end on the last Trading Day
on or before May 15, 2020, and provided, further, that the second Offering
Period under the Plan will commence on the first Trading Day on or after May 15,
2020.  The duration and timing of Offering Periods may be changed pursuant to
Sections 4, 20 and 30.

(x)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(y)“Participant” means an Eligible Employee that participates in the Plan.  

(z)“Plan” means this IGM Biosciences, Inc. 2019 Employee Stock Purchase Plan.  

(aa)“Purchase Period” means the approximately six (6) month period commencing
after one Exercise Date and ending with the next Exercise Date, except that the
first Purchase Period of any Offering Period will commence on the Enrollment
Date and end with the next Exercise Date. Unless the Administrator provides
otherwise, the Purchase Period will have the same duration and coincide with the
length of the Offering Period.  

(bb)“Purchase Price” means an amount equal to 85% of the Fair Market Value on
the Enrollment Date or on the Exercise Date, whichever is lower; provided
however, that the Purchase Price may be determined for subsequent Offering
Periods by the Administrator subject to compliance with Section 423 of the Code
(or any successor rule or provision or any other Applicable Law, regulation or
stock exchange rule) or pursuant to Section 20.

(cc)“Registration Date” means the effective date of the Registration Statement.

(dd)“Registration Statement” means the registration statement on Form S-1 filed
with the Securities and Exchange Commission for the initial public offering of
the Common Stock.

(ee)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

--------------------------------------------------------------------------------

 

(ff)“Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.

(gg)“U.S. Treasury Regulations” means the Treasury regulations of the
Code.  Reference to a specific Treasury Regulation will include such Treasury
Regulation, the section of the Code under which such regulation was promulgated,
and any comparable provision of any future legislation or regulation amending,
supplementing, or superseding such Section or regulation.

3.Eligibility.

(a)First Offering Period.  Any individual who is an Eligible Employee
immediately prior to the first Offering Period will be automatically enrolled in
the first Offering Period.

(b)Subsequent Offering Periods.  Any Eligible Employee on a given Enrollment
Date subsequent to the first Offering Period will be eligible to participate in
the Plan, subject to the requirements of Section 5.  

(c)Non-U.S. Employees.  Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code.  In the case of the Non-423 Component, Eligible Employees may
be excluded from participation in the Plan or an Offering if the Administrator
determines that participation of such Eligible Employees is not advisable or
practicable.

(d)Limitations.  Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing 5% or more of the total combined voting power or value of all classes
of the capital stock of the Company or of any Parent or Subsidiary of the
Company, or (ii) to the extent that his or her rights to purchase stock under
all employee stock purchase plans (as defined in Section 423 of the Code) of the
Company or any Parent or Subsidiary of the Company accrues at a rate, which
exceeds $25,000 worth of stock (determined at the Fair Market Value of the stock
at the time such option is granted) for each calendar year in which such option
is outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder.

4.Offering Periods.  The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after May 15th  and November 15th each year, or on such other dates as the
Administrator will determine; provided, however, that the first Offering Period
under the Plan will commence with the first Trading Day on or after the
Registration Date and end on the last Trading Day on or before May 15, 2020, and
provided, further, that the second Offering Period under the Plan will commence
on the first Trading Day on or after May 15, 2020.  The Administrator will have
the power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future Offerings without stockholder approval if
such change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter; provided, however, that no Offering Period may
last more than 27 months.

5.Participation.  

(a)First Offering Period.  An Eligible Employee will be entitled to continue to
participate in the first Offering Period pursuant to Section 3(a) only if such
individual submits a subscription agreement authorizing Contributions in a form
determined by the Administrator (which may be similar to the form attached
hereto as Exhibit A) to the Company’s stock administration office (i) no earlier
than the effective date of the Form S-8 registration statement with respect to
the issuance of Common Stock under this Plan and (ii) no later than the first
business day on or before the 10th calendar day following the effective date of
such Form S-8 registration statement or such other date as the Administrator may
determine (the “Enrollment Window”).  An Eligible Employee’s failure to submit
the subscription agreement during the Enrollment Window will result in the
automatic termination of such individual’s participation in the first Offering
Period.

 

--------------------------------------------------------------------------------

 

(b)Subsequent Offering Periods.  An Eligible Employee may participate in the
Plan pursuant to Section 3(b) by (i) submitting to the Company’s stock
administration office (or its designee) a properly completed subscription
agreement authorizing Contributions in the form provided by the Administrator
for such purpose or (ii) following an electronic or other enrollment procedure
determined by the Administrator, in either case on or before a date determined
by the Administrator prior to an applicable Enrollment Date.

6.Contributions.

(a)At the time a Participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount not exceeding 15% of the Compensation
that he or she receives on the pay day (for illustrative purposes, should a pay
day occur on an Exercise Date, a Participant will have any Contributions made on
such day applied to his or her account under the subsequent Purchase Period or
Offering Period).  The Administrator, in its sole discretion, may permit all
Participants in a specified Offering to contribute amounts to the Plan through
payment by cash, check or other means set forth in the subscription agreement
prior to each Exercise Date of each Purchase Period.  A Participant’s
subscription agreement will remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

(b)In the event Contributions are made in the form of payroll deductions, such
payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day on or prior to
the last Exercise Date of such Offering Period to which such authorization is
applicable, unless sooner terminated by the Participant as provided in Section
10 hereof; provided, however, that for the first Offering Period, payroll
deductions will commence on the first pay day on or following the end of the
Enrollment Window.

(c)All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages of
his or her Compensation only.  A Participant may not make any additional
payments into such account.

(d)A Participant may discontinue his or her participation in the Plan as
provided under Section 10.  Unless otherwise determined by the Administrator,
during a Purchase Period, a Participant may not increase the rate of his or her
Contributions and may only decrease the rate of his or her Contributions one 1
time and such decrease must be to a Contribution rate of 0%.  Any such decrease
during a Purchase Period requires the Participant (i) properly completing and
submitting to the Company’s stock administration office (or its designee) a new
subscription agreement authorizing the change in Contribution rate in the form
provided by the Administrator for such purpose or (ii) following an electronic
or other procedure prescribed by the Administrator, in either case on or before
a date determined by the Administrator prior to an applicable Exercise Date.  If
a Participant has not followed such procedures to change the rate of
Contributions, the rate of his or her Contributions will continue at the
originally elected rate throughout the Purchase Period and future Offering
Periods and Purchase Periods (unless the Participant’s participation is
terminated as provided in Sections 10 or 11).  The Administrator may, in its
sole discretion, amend the nature and/or number of Contribution rate changes
that may be made by Participants during any Offering Period or Purchase Period
and may establish other conditions or limitations as it deems appropriate for
Plan administration.  Any change in the rate of Contributions made pursuant to
this Section 6(d) will be effective as of the first full payroll period
following 5 business days after the date on which the change is made by the
Participant (unless the Administrator, in its sole discretion, elects to process
a given change in payroll deduction rate earlier).

(e)Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d), a Participant’s Contributions
may be decreased to zero percent (0%) at any time during a Purchase
Period.  Subject to Section 423(b)(8) of the Code and Section 3(d) hereof,
Contributions will recommence at the rate originally elected by the Participant
effective as of the beginning of the first Purchase Period scheduled to end in
the following calendar year, unless terminated by the Participant as provided in
Section 10.

(f)Notwithstanding any provisions to the contrary in the Plan, the Administrator
may allow Participants to participate in the Plan via cash contributions instead
of payroll deductions if (i) payroll deductions are not permitted under
Applicable Laws, (ii) the Administrator determines that cash contributions are
permissible under Section 423 of the Code; or (iii) the Participants are
participating in the Non-423 Component.

 

--------------------------------------------------------------------------------

 

(g)At the time the option is exercised, in whole or in part, or at the time some
or all of the Common Stock issued under the Plan is disposed of (or at any other
time that a taxable event related to the Plan occurs), the Participant must make
adequate provision for the Company’s or Employer’s federal, state, local or any
other tax liability payable to any authority including taxes imposed by
jurisdictions outside of the U.S., national insurance, social security or other
tax withholding obligations, if any, which arise upon the exercise of the option
or the disposition of the Common Stock (or any other time that a taxable event
related to the Plan occurs).  At any time, the Company or the Employer may, but
will not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company or the Employer to meet applicable withholding
obligations, including any withholding required to make available to the Company
or the Employer any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by the Eligible Employee.  In addition, the Company
or the Employer may, but will not be obligated to, withhold from the proceeds of
the sale of Common Stock or use any other method of withholding the Company or
the Employer deems appropriate to the extent permitted by U.S. Treasury
Regulation Section 1.423‑2(f).  

7.Grant of Option.  On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Purchase Period more than
3,000 shares of Common Stock (subject to any adjustment pursuant to Section 19)
and provided further that such purchase will be subject to the limitations set
forth in Sections 3(d) and 13 and in the subscription agreement.  The Eligible
Employee may accept the grant of such option (i) with respect to the first
Offering Period by submitting a properly completed subscription agreement in
accordance with the requirements of Section 5 on or before the last day of the
Enrollment Window, and (ii) with respect to any subsequent Offering Period under
the Plan, by electing to participate in the Plan in accordance with the
requirements of Section 5.  The Administrator may, for future Offering Periods,
increase or decrease, in its absolute discretion, the maximum number of shares
of Common Stock that an Eligible Employee may purchase during each Purchase
Period.  Exercise of the option will occur as provided in Section 8, unless the
Participant has withdrawn pursuant to Section 10.  The option will expire on the
last day of the Offering Period.

8.Exercise of Option.

(a)Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on each Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account.  No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a Participant’s account, which are not sufficient to purchase a
full share will be retained in the Participant’s account for the subsequent
Purchase Period or Offering Period, as applicable, subject to earlier withdrawal
by the Participant as provided in Section 10.  Any other funds left over in a
Participant’s account after the Exercise Date will be returned to the
Participant.  During a Participant’s lifetime, a Participant’s option to
purchase shares of Common Stock hereunder is exercisable only by him or her.

(b)If the Administrator determines that, on a given Exercise Date, the number of
shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or (ii)
the number of shares of Common Stock available for sale under the Plan on such
Exercise Date, the Administrator may in its sole discretion (x) provide that the
Company will make a pro rata allocation of the shares of Common Stock available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect or (y) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Exercise Date,
and terminate any or all Offering Periods then in effect pursuant to Section
20.  The Company may make a pro rata allocation of the shares available on the
Enrollment Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding

 

--------------------------------------------------------------------------------

 

any authorization of additional shares for issuance under the Plan by the
Company’s stockholders subsequent to such Enrollment Date.

9.Delivery.  As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator.  The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or with a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer.  The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares.  No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.

10.Withdrawal.

(a)A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator.  The Administrator may set
forth a deadline of when a withdrawal must occur to be effective prior to a
given Exercise Date in accordance with policies it may approve from time to
time.  All of the Participant’s Contributions credited to his or her account
will be paid to such Participant promptly after receipt of notice of withdrawal
and such Participant’s option for the Offering Period will be automatically
terminated, and no further Contributions for the purchase of shares will be made
for such Offering Period.  If a Participant withdraws from an Offering Period,
Contributions will not resume at the beginning of the succeeding Offering
Period, unless the Participant re-enrolls in the Plan in accordance with the
provisions of Section 5.

(b)A Participant’s withdrawal from an Offering Period will not have any effect
on his or her eligibility to participate in any similar plan that may hereafter
be adopted by the Company or in succeeding Offering Periods that commence after
the termination of the Offering Period from which the Participant withdraws.

11.Termination of Employment.  Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
Participant’s option will be automatically terminated.  Unless otherwise
provided by the Administrator, a Participant whose employment transfers between
entities through a termination with an immediate rehire (with no break in
service) by the Company or a Designated Company will not be treated as
terminated under the Plan; however, if a Participant transfers from an Offering
under the 423 Component to the Non-423 Component, the exercise of the option
will be qualified under the 423 Component only to the extent it complies with
Section 423 of the Code, unless otherwise provided by the Administrator.

12.Interest.  No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by Applicable Laws, as determined by the
Company, and if so required by the laws of a particular jurisdiction, will apply
to all Participants in the relevant Offering under the 423 Component, except to
the extent otherwise permitted by U.S. Treasury Regulation Section 1.423‑2(f).

13.Stock.

(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 585,433 shares of Common
Stock.  The number of shares of Common Stock available for issuance under the
Plan will be increased on the first day of each Fiscal Year, beginning with the
2021 Fiscal Year, in an amount equal to the least of (i) 560,000 shares of
Common Stock, (ii) 1% of the outstanding shares of common stock of the Company
(including for this purpose both voting common stock and non-voting common
stock) on the last day of the immediately preceding

 

--------------------------------------------------------------------------------

 

Fiscal Year, or (iii) an amount determined by the Administrator no later than
the last day of the immediately preceding Fiscal Year.

(b)Until the shares of Common Stock are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant will have only the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to such shares.

(c)Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant or in the name of the Participant
and his or her spouse.

14.Administration.  The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws.  The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to delegate
ministerial duties to any of the Company’s employees, to designate separate
Offerings under the Plan, to designate Subsidiaries and Affiliates as
participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary for the administration of the
Plan (including, without limitation, to adopt such procedures and sub-plans as
are necessary or appropriate to permit the participation in the Plan by
employees who are non‑U.S. nationals or employed outside the U.S., the terms of
which sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 13(a) hereof, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan will govern the operation of such
sub-plan).  Unless otherwise determined by the Administrator, the Eligible
Employees eligible to participate in each sub-plan will participate in a
separate Offering or in the Non-423 Component.  Without limiting the generality
of the foregoing, the Administrator is specifically authorized to adopt rules
and procedures regarding eligibility to participate, the definition of
Compensation, handling of Contributions, making of Contributions to the Plan
(including, without limitation, in forms other than payroll deductions),
establishment of bank or trust accounts to hold Contributions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates that vary with applicable local
requirements.  The Administrator also is authorized to determine that, to the
extent permitted by U.S. Treasury Regulation Section 1.423‑2(f), the terms of an
option granted under the Plan or an Offering to citizens or residents of a
non-U.S. jurisdiction will be less favorable than the terms of options granted
under the Plan or the same Offering to employees resident solely in the
U.S.  Every finding, decision, and determination made by the Administrator will,
to the full extent permitted by law, be final and binding upon all parties.  

15.Designation of Beneficiary.

(a)If permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any shares of Common Stock and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash.  In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the
option.  If a Participant is married and the designated beneficiary is not the
spouse, spousal consent will be required for such designation to be effective.

(b)Such designation of beneficiary may be changed by the Participant at any time
by notice in a form determined by the Administrator.  In the event of the death
of a Participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such Participant’s death, the Company will
deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

(c)All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time.  Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423‑2(f).  

 

--------------------------------------------------------------------------------

 

16.Transferability.  Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the Participant.  Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw funds from an
Offering Period in accordance with Section 10 hereof.

17.Use of Funds.  The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings or for Participants in
the Non-423 Component for which Applicable Laws require that Contributions to
the Plan by Participants be segregated from the Company’s general corporate
funds and/or deposited with an independent third party.  Until shares of Common
Stock are issued, Participants will have only the rights of an unsecured
creditor with respect to such shares.

18.Reports.  Individual accounts will be maintained for each Participant in the
Plan.  Statements of account will be given to participating Eligible Employees
at least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.

19.Adjustments, Dissolution, Liquidation, Merger, or Change in Control.

(a)Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share, the class,
and the number of shares of Common Stock covered by each option under the Plan
that has not yet been exercised, and the numerical limits of Sections 7 and 13.

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator.  The New Exercise Date will be before the date
of the Company’s proposed dissolution or liquidation.  The Administrator will
notify each Participant in writing or electronically, prior to the New Exercise
Date, that the Exercise Date for the Participant’s option has been changed to
the New Exercise Date and that the Participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.  

(c)Merger or Change in Control.  In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation.  In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date on which such Offering
Period will end.  The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control.  The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

20.Amendment or Termination.

(a)The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason.  If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19).  If the
Offering Periods are terminated prior to expiration, all amounts then credited

 

--------------------------------------------------------------------------------

 

to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.

(b)Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
rate applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable that
are consistent with the Plan.

(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i)amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;

(ii)altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;

(iii)shortening any Offering Period or Purchase Period by setting a New Exercise
Date, including an Offering Period or Purchase Period underway at the time of
the Administrator action;

(iv)reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and

(v)reducing the maximum number of shares of Common Stock a Participant may
purchase during any Offering Period or Purchase Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Participants.

21.Notices.  All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

22.Conditions Upon Issuance of Shares.  Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or non‑U.S., including, without
limitation, the U.S. Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23.Code Section 409A.  The 423 Component of the Plan is exempt from the
application of Code Section 409A and any ambiguities herein will be interpreted
to so be exempt from Code Section 409A.  In furtherance of the foregoing and
notwithstanding any provision in the Plan to the contrary, if the Administrator
determines that an option granted under the Plan may be subject to Code Section
409A or that any provision in the Plan would cause an option

 

--------------------------------------------------------------------------------

 

under the Plan to be subject to Code Section 409A, the Administrator may amend
the terms of the Plan and/or of an outstanding option granted under the Plan, or
take such other action the Administrator determines is necessary or appropriate,
in each case, without the Participant’s consent, to exempt any outstanding
option or future option that may be granted under the Plan from or to allow any
such options to comply with Code Section 409A, but only to the extent any such
amendments or action by the Administrator would not violate Code Section
409A.  Notwithstanding the foregoing, the Company, and any Parent, Subsidiary or
Affiliate will have no liability to a Participant or any other party if the
option to purchase Common Stock under the Plan that is intended to be exempt
from or compliant with Code Section 409A is not so exempt or compliant or for
any action taken by the Administrator with respect thereto.  The Company makes
no representation that the option to purchase Common Stock under the Plan is
compliant with Code Section 409A.

24.Term of Plan.  The Plan will become effective upon the later to occur of
(i) its adoption by the Board or (ii) the business day immediately prior to the
Registration Date.  It will continue in effect for a term of 20 years, unless
sooner terminated under Section 20.

25.Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted
by the Board.  Such stockholder approval will be obtained in the manner and to
the degree required under Applicable Laws.

26.Governing Law.  The Plan will be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).

27.No Right to Employment.  Participation in the Plan by a Participant will not
be construed as giving a Participant the right to be retained as an employee of
the Company or a Subsidiary or Affiliate, as applicable.  Further, the Company
or a Subsidiary or Affiliate may dismiss a Participant from employment at any
time, free from any liability or any claim under the Plan.

28.Severability.  If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
to such jurisdiction or Participant as if the invalid, illegal or unenforceable
provision had not been included.

29.Compliance with Applicable Laws.  The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.

30.Automatic Transfer to Low Price Offering Period.  To the extent permitted by
Applicable Laws, if the Fair Market Value on any Exercise Date in an Offering
Period is lower than the Fair Market Value on the Enrollment Date of such
Offering Period, then such Offering Period will be terminated and all
Participants in such Offering Period automatically will be withdrawn from such
Offering Period immediately after the exercise of their option on such Exercise
Date and automatically re-enrolled in the immediately following Offering Period
as of the first day thereof.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

IGM BIOSCIENCES, INC.

2019 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

1.    The employee (“Employee”) enrolling in the IGM Biosciences, Inc. 2019
Employee Stock Purchase Plan (the “Plan”) through this online platform (the
“Platform”), by his or her online enrollment, hereby elects to participate in
the Plan and subscribes to purchase shares of the Company’s Common Stock in
accordance with this Subscription Agreement and the Plan. Unless otherwise
defined herein, the terms defined in the 2019 Employee Stock Purchase Plan (the
“Plan”) shall have the same defined meanings in this Subscription Agreement.

2.    Employee, by his or her online enrollment, hereby authorizes payroll
deductions from each paycheck in the percentage of his or her Compensation as
designated on the Platform on each payday during the Offering Period in
accordance with the Plan. (Please note that no fractional percentages are
permitted.)

3.    Employee understands that said payroll deductions will be accumulated for
the purchase of shares of Common Stock at the applicable Purchase Price
determined in accordance with the Plan. Employee understands that if he or she
does not withdraw from an Offering Period, any accumulated payroll deductions
will be used to automatically exercise his or her option and purchase Common
Stock under the Plan.

4.    Employee has received a copy of the complete Plan and its accompanying
prospectus. Employee understands that his or her participation in the Plan is in
all respects subject to the terms of the Plan.

5.    Shares of Common Stock purchased by Employee under the Plan should be
issued in the Employee (or if permitted by and so designated on the Platform,
Employee and Spouse).

6.    Employee understands that if he or she disposes of any shares that he or
she purchased under the Plan within 2 years after the Enrollment Date (the first
day of the Offering Period during which he or she purchased such shares) or 1
year after the applicable Exercise Date, he or she will be treated for federal
income tax purposes as having received ordinary income at the time of such
disposition in an amount equal to the excess of the fair market value of the
shares at the time such shares were purchased over the price paid for the
shares. Employee, by his or her online enrollment, hereby agrees to notify the
Company in writing within 30 days after the date of any disposition of such
shares and to make adequate provision for federal, state or other tax
withholding obligations, if any, that arise upon the disposition of such shares.
The Company may, but will not be obligated to, withhold from Employee’s
compensation the amount necessary to meet any applicable withholding obligation
including any withholding necessary to make available to the Company any tax
deductions or benefits attributable to Employee’s sale or early disposition of
such shares. Employee understands that if he or she disposes of such shares at
any time after the expiration of the 2-year and 1-year holding periods, he or
she will be treated for federal income tax purposes as having received income
only at the time of such disposition, and that such income will be taxed as
ordinary income only to the extent of an amount equal to the lesser of (i) the
excess of the fair market value of the shares at the time of such disposition
over the purchase price paid for the shares, or (ii) fifteen percent (15%) of
the fair market value of the shares on the first day of the Offering Period. The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.

7.    Employee, by his or her online enrollment, hereby agrees to hold any
shares he or she acquires under the Plan with a broker designated by the Company
until the day after 6-month anniversary of the day such shares were purchased.
Employee understands that if he or she disposes of any shares that he or she
purchased within 2 years after the Enrollment Date (the first day of the
Offering Period during which he or she purchased such shares) or 1 year after
the date such shares were purchased, he or she will be treated for federal
income tax purposes as having received ordinary income at the time of such
disposition in an amount equal to the excess of the fair market value of the
shares at the time such shares were purchased over the price paid for the
shares. The Company may, but will not be obligated to, withhold from Employee’s
compensation the amount necessary to meet any applicable withholding obligation
including any withholding necessary to make available to the Company any tax
deductions or benefits attributable to the disposition of such shares by
Employee. The remainder of the gain, if any, recognized on such disposition will
be taxed as capital gain.

 

--------------------------------------------------------------------------------

 

8.    Employee, by his or her online enrollment, hereby agrees to be bound by
the terms of the Plan. The effectiveness of this Subscription Agreement is
dependent upon Employee’s eligibility to participate in the Plan.

 

EMPLOYEE UNDERSTANDS THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT
THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY EMPLOYEE.




 

--------------------------------------------------------------------------------

 

EXHIBIT B

IGM Biosciences, Inc.

2019 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

Unless otherwise defined herein, the terms defined in the 2019 Employee Stock
Purchase Plan (the “Plan”) shall have the same defined meanings in this Notice
of Withdrawal.

The undersigned Participant in the Offering Period of the IGM Biosciences, Inc.
2019 Employee Stock Purchase Plan that began on ____________, ______ (the
“Offering Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period.  He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period.  The undersigned
understands and agrees that his or her option for such Offering Period will be
terminated automatically.  The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

 

Name and Address of Participant:

 

 

 

Signature:

 

Date:

 

 

 